COOK, Circuit Judge.
WFR. Ltd. appeals the district court’s order granting summary judgment in favor of defendants Huntington National Bank. Robert Alick, Ronald Fountain, and Michael Milliken against WFR’s claims for fraud and civil conspiracy. WFR’s counsel. Mark B. Cohn, appeals the district court’s order imposing sanctions in accordance with Federal Rule of Civil Procedure 11 and 28 U.S.C. § 1927.
Having heard oral argument and reviewed the record, the applicable law, and the parties briefs, we agree with the district court that no genuine issue of material fact exists concerning whether defendants committed fraud against WFR or conspired to commit fraud. Further, the district court did not abuse its discretion when it imposed sanctons under Rule 11 and § 1927. Accordingly, we affirm the district court’s judgments for the reasons stated in that court’s opinions and orders granting defendants’ motions for summary judgment and Fountain’s motion for sanctions.